Citation Nr: 1332744	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  03-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to exposure to chemical agent resistant coating (CARC), pyridostigmine bromide (PB), insect poisons (organophosphates, carbamates, etc. ...), and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) or other disorder manifested by numbness of the hands and fingers, to include as due to exposure to CARC, PB, insect poisons, and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain (to include pain in the cervical spine, right shoulder, bilateral elbows, lumbar spine, and right ankle), to include as secondary to service-connected bilateral knee disorders, and/or to include as due to exposure to CARC, PB, insect poisons, and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active duty in the Army National Guard from November 1975 to February 1976, from October 1990 to August 1991, and from June 1992 to September 1993, to include service in Southwest Asia during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2005, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In January 2006, the Board denied service connection for sinusitis.  The Board remanded to the RO via the VA Appeals Management Center (AMC) the issues of service connection for numbness of the hands and fingers and multiple joint pain, for the development of additional evidence.  The Veteran appealed the denial of claims in the January 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2008, the Court granted a joint motion from the parties (the Veteran and VA) to vacate and remand the portion of the January 2006 Board decision that denied service connection for sinusitis.

In January 2010, the Board remanded the claim for service connection for sinusitis.  In September 2011 and in October 2012 the Board again remanded the claims for service connection for sinusitis, numbness of the hands and fingers, and multiple joint pain.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

At this time, the Board again REMANDS the appeal to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must remand the claims for service connection for sinusitis and multiple joint pain again because the AMC and RO took actions in response to the Board's remands, but have not sufficiently fulfilled the remand instructions.  Additional evidence assembled regarding the claim for service connection for numbness of the hands and fingers has raised questions that call for an additional remand.

The Veteran contends that he has sinusitis that began during service, was caused by chemical exposure during service, or is representative of an undiagnosed illness.  In the October 2012 remand the Board noted that there are VA medical records that show that the Veteran has sinusitis.  The report of a VA examination addressing the Board's earlier remands contained conflicting notations as to whether the Veteran had sinusitis, and did not provide a requested opinion about the etiology of sinusitis.  In October 2012 the Board instructed that a new examination be performed and that, regardless of whether any sinus disability was present at the time of the examination, the examiner was to provide and explain an opinion regarding the likely etiology of sinusitis.  In a December 2012 VA examination, the Veteran stated that the Veteran had no confirmed sinus disability, and concluded that no opinion was needed.  The December 2012 examination report does not comply with the October 2012 remand orders.  A remand for another examination and medical nexus opinion is required.

The Veteran contends that he has numbness of the hands and fingers that began during service, was caused by chemical exposure during service, or is representative of an undiagnosed illness.  The claims file contains documentation that during service the Veteran was ordered to paint vehicles using CARC paint even though required respirators and protective clothing were not available at the work site.  A Florida National Guard official wrote in 1994 that as a result members of the Veteran's unit were exposed to dangerous levels of hexamethylene diisocyanate (HDI), an ingredient of CARC paint.  In a December 2012 VA examination, the examiner confirmed earlier VA diagnoses of bilateral CTS.  The examiner provided the opinion that medical literature does not support that CTS is caused by CARC exposure.  However, a material safety sheet for the CARC paint that the Veteran applied during service indicates that reports have associated chronic and prolonged overexposure to ingredients in the paint with permanent nervous system damage.  The brief statement regarding medical literature in the December 2012 VA examination report does not address the potentially differing indication in the CARC paint material safety sheet.  A diagnosis of CTS has been made and confirmed, so a new VA examination is not needed, but rather a new and thorough review of the file and a well-explained opinion regarding the likely etiology of the Veteran's CTS.

The Veteran contends that he has pain in multiple joints that began during service, was caused or has been aggravated by his service-connected left and right knee disabilities, was caused by chemical exposure during service, or is representative of an undiagnosed illness.  Service connection has been established for disorders affecting some of the Veteran's joints.  The claimed symptomatic joints that are the subjects of the claim on appeal are the cervical spine, right shoulder, bilateral elbows, lumbar spine, and right ankle.  In 2011 and 2012 remands the Board sought examinations with opinion regarding the etiology of current disability.  The reports of examinations in response to the remands have not adequately answered the questions posed in the remand instructions.  In particular, the Board sought but has not received opinion as to whether the Veteran's service-connected knee disabilities have caused or aggravated a bilateral hip disorder manifested by pain.  The Board thus remands again for another examination with file review and opinions.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO should provide the examiners who will review the file in conjunction with this remand all evidence that is in the Virtual VA electronic claims file and not in the paper claims file and that is relevant to the remanded claims.

Accordingly, the case is REMANDED for the following action:

1.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The AMC or RO is to review the electronic file.  With all documents contained therein deemed to be relevant to the remanded claims and not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinicians who are asked to review the claims file and provide medical findings in conjunction with the development requested herein.


2.  Schedule the Veteran for a VA examination for his claimed sinus disability.  Provide the Veteran's claims file to the examiner for review.  Inform the examiner that, regardless of whether any sinus disability is present at the time of the examination, diagnostic tests have shown evidence of sinus disease.  Ask the examiner to assume that the Veteran has sinus disease, and provide an opinion as to whether it is at least as likely as not that the sinus disease is related to service, including exposure during service to CARC.  Ask the examiner to provide a detailed rationale for the opinion provided.

3.  Do not schedule an examination regarding the following issue, but provide the Veteran's claims file to a physician to review and provide opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome (CTS).  Provide the reviewing physician the following information:  The Veteran painted vehicles using CARC paint without having a respirator or protective clothing.  The Armed Services have concluded that the Veteran was exposed to dangerous levels of CARC paint and the ingredients of that paint, including hexamethylene diisocyanate (HDI).  A material safety sheet for the CARC paint that the Veteran applied during service indicates that reports have associated chronic and prolonged overexposure to ingredients in the paint with permanent nervous system damage.  The Veteran's service medical records do not show reports of numbness in the hands and fingers.  After service, the Veteran has sometimes indicated that he began to experience numbness in the hands and fingers during the service period when he applied the CARC paint, and has sometimes indicated that he began to experience those symptoms about six years later.  Bilateral CTS has been diagnosed based on testing in 1998 and 2012.

Ask the reviewer to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral CTS began during service or developed as a result of his exposure to CARC paint.  Ask the examiner to provide a detailed rationale for the opinion provided.

4.  Schedule the Veteran for a VA examination for his claimed disability manifested by multiple joint pain including pain affecting the cervical spine, right shoulder, bilateral elbows, lumbar spine, and right ankle.  Provide the Veteran's claims file to the examiner for review.  Ask the examiner to diagnose any current disability manifested by multiple joint pain, or to state whether the complaints of multiple joint pain are representative of an undiagnosed illness.

Ask the examiner to state an opinion as to whether it is at least as likely as not that a current disability manifested by multiple joint pain is related to the service, including CARC exposure in service.

Ask the examiner to state an opinion as to whether it is at least as likely as not that the Veteran's left and right knee disabilities caused or have aggravated bilateral hip disability manifested by pain.  Aggravation is defined for VA benefits purposes as a worsening of an underlying condition rather than a temporary flare-up of symptoms.

Ask the examiner to provide a detailed rational for each opinion provided.

5.  Thereafter, if any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claims.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


